Case 3:19-cv-04753-AET-TJB Document 12 Filed 02/14/19 Page 1 of 2 PageID: 977



NOT FOR PUBLICATION



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 DEFENSE DISTRIBUTED, SECOND
 AMENDMENT FOUNDATION, INC.,
 FIREARMS POLICY COALITION, INC.,
 FIREARMS POLICY FOUNDATION,                                       Civ. No. 19-4753
 CALGUNS FOUNDATION, CALIFORNIA
 ASSOCIATION OF FEDERAL                                            ORDER
 FIREARMS LICENSEES, and BRANDON
 COMBS,

                      Plaintiffs,

     v.

 GURBIR GREWAL, ATTORNEY
 GENERAL of the STATE of NEW JERSEY,

                      Defendant.


THOMPSON, U.S.D.J.

          IT APPEARING that counsel for Plaintiffs, Charles Flores, Daniel Schmutter, Daniel

Hammond, and Hannah Roblyer, and counsel for Defendant, Glenn Moramarco, Jeremy

Feigenbaum, and Stuart Feinblatt, participated in a telephonic conference with the Court to

schedule future proceedings (ECF No. 11),

          IT IS on this 14th day of February, 2019,

          ORDERED that Plaintiffs should amend their Motion for Temporary Restraining Order if

they no longer seek that relief by February 20, 2019; and it is further

          ORDERED that Defendant shall submit any opposition to Plaintiffs’ Motion Pursuant to

Rule 65 of the Federal Rules of Civil Procedure by March 6, 2019; and it is further



                                                  1
Case 3:19-cv-04753-AET-TJB Document 12 Filed 02/14/19 Page 2 of 2 PageID: 978



       ORDERED that Plaintiffs may submit a reply in support of their Motion Pursuant to Rule

65 of the Federal Rules of Civil Procedure by March 11, 2019; and it is further

       ORDERED that the Court will schedule a hearing for Plaintiffs’ Motion Pursuant to Rule

65 of the Federal Rules of Civil Procedure for March 20, 2019 at 10:00 AM.



                                                            /s/ Anne E. Thompson
                                                            ANNE E. THOMPSON, U.S.D.J.




                                                2
